Citation Nr: 0713095	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-30 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from June 1964 to June 
1966.  He also had additional periods of active duty for 
training, including from July 4, 1986 to July 20, 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for psychiatric and back disabilities.  


FINDINGS OF FACT

1.  The veteran's in-service psychiatric complaints were 
acute and transitory and resolved without residual 
disability.

2.  A psychiatric disability was initially manifested many 
years after service, and there is no competent medical 
evidence to link it to active service or active duty for 
training.

3.  The veteran was seen on one occasion during service for 
back complaints, but these resolved without residual 
disability.

3.  The veteran was involved in a motor vehicle accident 
while on active duty for training in July 1986, but the 
contemporaneous medical records show no complaints of, or 
treatment for, the back

4.  A chronic back disability was first demonstrated many 
years following the veteran's discharge from service, and 
there is no competent medical evidence relating the current 
back disability to service or the motor vehicle accident that 
occurred on active duty for training.


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or 
aggravated by active service or active duty for training; nor 
may a psychosis be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A back disability was not incurred in or aggravated by 
active service or active duty for training; nor may arthritis 
be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  

In this case, in September 2002, April 2004 and July 2005 
letters, the RO provided notice to the veteran regarding what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any evidence in his 
possession that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
medical records, and post service medical records and 
examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
service medical records, and private and VA medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more during a period of 
war, and arthritis or schizophrenia becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

	I.  Psychiatric disability 

The evidence supporting the veteran's claim includes the 
service medical records and post-service medical evidence.  
The service medical records disclose that the veteran 
complained of insomnia, probably due to anxiety reaction in 
November 1963.  The impression was anxiety reaction.  
Encouragement and medication were prescribed.  He was 
returned to duty. 

VA outpatient treatment records reveal that the veteran was 
seen in July 1987 and reported that he had become 
increasingly depressed and had started drinking.  He was seen 
in the mental health clinic that same day and it was noted 
that he appeared to be depressed.  Medication was prescribed. 

The record also shows that the veteran was hospitalized by 
the VA in June 1985, September 1987, September 1988 and again 
in February 1989 for alcohol related issues.

Additional private and VA medical records reflect diagnoses 
including schizophrenia, major depression, and depressive 
disorder.

The evidence against the veteran's claim includes the service 
medical records and post-service medical records.  The Board 
acknowledges that the veteran was seen on one occasion during 
service for insomnia.  The fact remains, however, that this 
is the only instance during service in which the veteran 
reported psychiatric complaints.  When he was examined in 
April 1966, prior to his separation from service, a 
psychiatric evaluation was normal.  

In addition, there is no indication for many years after 
service of any complaints or findings concerning a 
psychiatric disability.  The Board observes that when the 
veteran was hospitalized by the VA beginning in June 1985, it 
was reported that there was no history of psychiatric 
treatment.  In addition, when he was seen at the VA in July 
1987, the veteran asserted that he had been increasingly 
depressed for five months.  He made no allegation that he had 
psychiatric complaints either since service or the motor 
vehicle accident that occurred while he was on active duty 
for training in July 1986.  

It is apparent that the veteran's anxiety reaction in service 
was acute and transitory and resolved without residual 
disability.  This conclusion is supported by the fact that 
the veteran had no further psychiatric complaints in service 
or for more than 20 years following service.  In addition, 
the veteran has not submitted any medical evidence linking 
his current psychiatric disability to service.  The veteran 
has asserted that he experienced recurrent dreams of the 
motor vehicle accident.  The Board points out that the 
medical records are negative for any such complaints, and no 
medical provider has associated his psychiatric disability 
with the motor vehicle accident during active duty for 
training.  While the veteran has asserted that his current 
psychiatric disability is related to service, or the motor 
vehicle accident on active duty for training, as a lay 
person, he lacks the capability to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The only evidence supporting the veteran's claim consists of 
his statements.  In contrast, the Board concludes that the 
medical findings showing no objective evidence of a chronic 
psychiatric disability during service or for many years 
thereafter are of greater probative value.  The Board finds, 
accordingly, that the preponderance of the evidence is 
against the claim for a psychiatric disability.

	II.  Back disability 

The evidence supporting the veteran's claim includes the 
medical evidence and his statements.  The service medical 
records reveal that when he was seen in June 1966, the 
veteran related that he had lifted a heavy object and 
strained his back.  The veteran was able to do all range of 
motion testing, without distress.  The impression possible 
mild back strain.  Heat and medication were prescribed.  

VA outpatient treatment records disclose that the veteran was 
seen in June 1987 and reported back pain.  The impression was 
lower back strain, mild.  When seen in July 2000, and again 
in March 2001, the veteran related that he had experienced 
back pain since the motor vehicle accident on active duty for 
training.  An X-ray study of the lumbosacral spine in May 
2000 revealed severe lumbar spondylosis.

The evidence against the veteran's claim includes the service 
medical records and the post-service medical records.  The 
Board concedes that the veteran was treated on one occasion 
for back pain.  It is noted that he was returned to duty.  

The veteran's main argument is that he sustained an injury to 
the back when involved in a motor vehicle accident while on 
active duty for training in July 1986.  While it is true that 
the veteran was in an accident as he alleged, there is no 
clinical evidence that he injured his spine.  Following the 
accident, the veteran was taken to a private hospital.  He 
was examined and the diagnoses were contusion and abrasion to 
the right lower leg and contusion of the right elbow.  The 
veteran has noted that no X-ray study of the lumbar spine was 
taken at this hospital.  In light of the fact that he had no 
complaints pertaining o the back, there was no need for an 
examination, include radiographic, of the back.  A statement 
of medical examination and duty status dated the day of the 
accident reveals that the veteran's injuries consisted of 
contusions and abrasions of the right lower leg and right 
elbow.  

The Board observes that an examination for the Reserves in 
February 1990 demonstrated that the spine was normal.  

VA outpatient treatment records disclose that the veteran was 
seen in June 1987 and reported back pain of four to five days 
duration.  The impression was lower back strain, mild.  He 
again reported back pain in April 1994 and said the condition 
started that day and was related to a work injury years ago.  
Finally, the Board notes that when the veteran was seen in 
March 2000, he complained of arthritis in the lower back from 
an injury six years earlier while working.  He claimed that a 
machine had pushed him against a wall.  The significance of 
these records is that at no time has the veteran reported 
when seeking medical treatment that his back injury was 
related to either his period of active duty or the motor 
vehicle accident during active duty for training.  

The only evidence supporting the veteran's claim consists of 
his statements.  The medical records establish that his in-
service back complaints were acute and transitory and 
resolved without residual disability.  The veteran's initial 
complaint of back pain following service occurred more than 
20 years after his discharge from service.  No competent 
medical evidence has been submitted linking a back disability 
to service, to include the motor vehicle accident during 
active duty for training.  The Board concludes that the 
medical findings are of greater probative value than the 
veteran's allegations regarding the etiology of his current 
back disability.  Since the veteran is not a medical expert, 
he is not competent to express an authoritative opinion 
regarding either his medical condition or any questions 
regarding medical causation.  See Espiritu, 2 Vet. App. 492.  
The Board finds, therefore that the preponderance of the 
evidence is against the claim for service connection for a 
back disability.




ORDER

Service connection for a psychiatric disability is denied.

Service connection for a back disability is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


